DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 13, 2022 has been entered.

Status of Claims
Claims 1, 5-7, 10-11, 15- 17, and 19-20 have been amended in the response filed April 13, 2022.
Claims 1-20 are pending.
Claims 1-20 are rejected.
Detailed rejections begin on page 3.
Indication of Allowable Subject Matter begins on page 9.
Response to Arguments begins on page 15.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claims recite an abstract idea. This judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter referred to as the “2019 PEG” test the claims are directed to statutory categories. Specifically, the system, as claimed in claims 1-10, is directed to a machine. Additionally, the method, as claimed in claims 11-19, is directed to a process. Furthermore, the method, as claimed in claim 20, is also directed to a process.
While the claims fall within statutory categories, under revised Step 2A, Prong 1 of the 2019 PEG, the claimed invention recites the abstract idea of customizing a product. Specifically, representative claim 11 recites the abstract idea of: 
displaying:
a navigation section that includes at least one of a models menu control or a scenarios menu control; and
an effectivity selector that is selectable to allow the user to select a plurality of aircraft for modification, wherein the effectivity selector displays corresponding effectivity information for the selected plurality of aircraft;
receiving login credentials for a user, the user being a representative of a customer;
determining, by a modification marketplace, a customer type for the customer based on the login credentials for the user;
receiving, by a modification marketplace, at least one of a selection of the models menu control or a selection of the scenarios menu control;
tailoring automatically by the modification marketplace, in response to the selection of the models menu control, a plurality of model options that are presented to the user based on the login credentials and the customer type determined for the customer;
tailoring automatically by the modification marketplace, in response to the selection of the scenarios menu control, a plurality of scenario options presented to the user based on the login credentials and the customer type determined for the customer; and
tailoring automatically by the modification marketplace, in response to the user selecting the plurality of aircraft for modification via the effectivity selector and in response to the user selecting at least one of a first option from the plurality of model options or a second option from the plurality of scenario options, features presented for modifying the selected plurality of aircraft using the corresponding effectivity information for the selected plurality of aircraft.
Under revised Step 2A, Prong 1 of the 2019 PEG, it is necessary to evaluate whether the claim recites a judicial exception by referring to subject matter groupings articulated in the guidance. When considering the 2019 PEG, the claims recite an abstract idea. For example, representative claim 11 recites the abstract idea of customizing a product for purchase, as noted above. This concept is considered to be a certain method of organizing human activity. Certain methods of organizing human activity are defined by the 2019 PEG as including “fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).” In this case, the abstract idea recited in representative claim 11 is a certain method of organizing human activity because a customer selecting models, scenarios, and effectivities of an aircraft is a sales activity, and tailoring the options to the user based on their credentials is managing personal behavior. Thus, representative claim 11 recites an abstract idea. 
Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception. In this case, representative claim 11 includes additional elements such as a computer system, a graphical user interface on a display system, and a modification marketplace implemented in the computer system.
Although reciting additional elements, the additional elements do not integrate the abstract idea into a practical application because they merely amount to no more than an instruction to apply the abstract idea using a generic computer or merely use a computer as a tool to perform the abstract idea. These additional elements are described at a high level in Applicant' s specification without any meaningful detail about their structure or configuration. Similar to the limitations of Alice, representative claim 11 merely recites a commonplace business method (i.e., product customization) being applied on a general purpose computer. See MPEP 2106.05(f). Thus, the claimed additional elements are merely generic elements and the implementation of the elements merely amounts to no more than an instruction to apply the abstract idea using a generic computer. Since the additional elements merely include instructions to implement the abstract idea on a generic computer or merely use a generic computer as a tool to perform an abstract idea, the abstract idea has not been integrated into a practical application. As such, representative claim 1 is directed to an abstract idea.
Under Step 2B of the 2019 PEG, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself).
In this case, as noted above, the additional elements recited in independent claim 11 are recited and described in a generic manner merely amount to no more than an instruction to apply the abstract idea using a generic computer or merely use a generic computer as a tool to perform an abstract idea.
Even when considered as an ordered combination, the additional elements of representative claim 11 do not add anything that is not already present when they considered individually. In Alice, the court considered the additional elements “as an ordered combination,” and determined that “the computer components ... ‘ad[d] nothing ... that is not already present when the steps are considered separately’” and simply recite intermediated settlement as performed by a generic computer.” Id. (citing Mayo, 566 U.S. at 79, 101 USPQ2d at 1972). Similarly, when viewed as a whole, representative claim 1 simply conveys the abstract idea itself facilitated by generic computing components. Therefore, under Step 2B of the 2019 PEG, there are no meaningful limitations in representative claim 11 that transforms the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.
As such, representative claim 11 is ineligible. 
Dependent claims 12-19 do not aid in the eligibility of independent claim 11. For example, claims 12 and 19 merely further define the abstract limitations of claim 1. Additionally, claims 13-18 merely provide further embellishments of the limitations recited in independent claim 11. 
Furthermore, it is noted that claims 13-14, 17, and 19 include additional elements of a customer information database, a licensing database, an accounts receivable system, an engineering database, an aircraft tracking configuration database, a project management database, a graphical control display, a cart control, and a virtual cart. However, these additional elements do not integrate the abstract idea into a practical application because they merely amount to an instruction to apply the abstract idea using a generic computer or merely use a generic computer as a tool to perform an abstract idea. These additional elements are merely generic elements and are likewise described in a generic manner in Applicant’s specification. Additionally, the additional elements do not amount to significantly more because they merely amount to an instruction to apply the abstract idea using a generic computer or merely use a generic computer as a tool to perform an abstract idea. 
Thus, dependent claims 11-19 are also ineligible. 
Lastly, the analysis above applies to all statutory categories of invention. Although literally invoking a machine and a process, claims 1-10 and 20 remain only broadly and generally defined, with the claimed functionality paralleling that of claims 11-19. It is also noted that claims 1-9 and 20 include the same additional elements as listed above for the independent and dependent claims, respectively. However, the additional elements in claims 1-9 and 20 do not integrate the abstract idea into a practical application because they merely amount to a general link of the use of the abstract idea to a particular technological environment or field of use. These additional elements are merely generic elements and are likewise described in a generic manner in Applicant’s specification. Additionally, the additional elements do not amount to significantly more because they merely amount to a general link of the use of the abstract idea to a particular technological environment or field of use. It is also noted that claim 10 includes limitations that are not covered under the previous analysis; however, claim 10 is merely describing further limitations of the abstract idea and does not include any new additional elements. Therefore, claim 10 also does not integrate the abstract idea into a practical application because it merely amounts to a general link of the use of the abstract idea to a particular technological environment or field of use. Claim 10 also does not amount to significantly more than the abstract idea because it merely amounts to a general link of the use of the abstract idea to a particular technological environment or field of use. As such, claims 1-10 and 20 are rejected for at least similar rationale as discussed above.

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten to overcome the rejection under 35 U.S.C. 101, set forth in this Office action.
The following is an examiner’s statement of reasons for allowable subject matter:
Prior Art Considerations:
Claims 1-20 are allowable due to the combination of features. Specifically, the claims recite a system and methods comprising a graphical user interface implemented on a computer system for presentation to a user via a display system. The user is a representative of a customer, and the graphical user interface is configured to receive login credentials for the user. The graphical user interface also includes a navigation section with at least one of a models menu control or a scenarios menu control, and an effectivity selector that is selectable to allow the user to select a plurality of aircraft for modification. The effectivity selector is configured to display corresponding effectivity information for the selected plurality of aircraft. 
A modification marketplace is also implemented using the computer system, and the modification marketplace comprises an access manager and an effectivity manager. The access manager is configured to use a product access filter that determines a customer type for the customer based on the login credentials for the user, and in response to the user selecting a models menu control, automatically tailors a plurality of model options that are presented to the user based on the user’s login credentials and customer type. In response to the user selecting a scenarios menu control, the access manager uses a business scenario filter to automatically tailor a plurality of scenario options presented to the user based on the login credentials and customer type.
In response to the user selecting the plurality of aircraft for modification via the effectivity selector and in response to the user selecting at least one option from the plurality of model options or one option from the plurality of scenario options, the effectivity manager automatically tailors features that are presented in the graphical user interface for modifying the selected plurality of aircraft using the corresponding effectivity information for the selected plurality of aircraft.
Using effectivity of a plurality of aircraft in combination with tailoring model and scenario options based on the type of customer determined from the login credentials is novel over the cited prior art. The cited prior art utilizes effectivities and personalizing presentations based on a user’s login credentials, but the cited prior art fails to obviously teach the combination of using an effectivity manager and an access manager for tailoring model and scenario options based on the type of customer determined from the login credentials.
The most relevant prior art of record includes Schifferle (US 20140310124 A1), O’Leary (US 9792644 B1), Parent (US 7395275 B1), Carter (US 20130339187 A1), Richman (US 6631384 B1), and Song (US 20130158955 A1). Newly cited prior art Murahari (US 20170148082 A1) is also relevant.
Schifferle discloses a system for online trading of vehicles that allows a buyer user to login and search for custom body and chassis combinations (Schifferle: figs 2, 4; [0035]-[0036]). The graphical user interface includes a navigation section with a models menu control for body type, and a scenario menus control for chassis combinations (Schifferle: fig 4). The vehicle chassis data includes vehicle identification numbers (VIN) (i.e., effectivity) and the inventory information can be searched by the VIN (Schifferle: [0030]). The user can select a Company in the Make tab or any of the other tabs to select a set of vehicles for modification (Schifferle: fig 4; [0036]). The buyer user gets access to certain body and chassis combinations based on their type of user account, and the options available to the user are presented to the user, while the unavailable options are not shown (Schifferle: fig 4; [0036]-[0037]). These options can be updated as the user clicks customizations in the user interface (Schifferle: fig 4; [0036]-[0037]).
Schifferle does not disclose that the user is a representative of a customer nor an effectivity selector that allows the user to select a plurality of aircraft for modification. Schifferle also does not explicitly disclose an access manager with a product access filter and a business scenario filter, with the filters tailoring the modification options presented to the user based on a customer type. Schifferle further does not disclose an effectivity manager that tailors the options based on first model options, second scenario options, or the customer type.
O’Leary discloses a computer system that provides detailed information to a potential customer, which can be done with an internal broker, salesmen, or appraisers (O’Leary: [5:25-42]). The user can select a generation (i.e., effectivity) of aircraft that they would like to see in the user interface, and the plurality of aircraft are displayed to the user with their specific generation information, along with current market data or other data of interest to the potential customer (O’Leary: fig 12, AC; fig 17 and fig 18: Select Aircraft; figs 15-16; [1:52-53]). These aircraft can be aircraft for sale that the customer wishes to buy, or aircraft that are already owned by the customer that they wish to lease or sell (O’Leary: fig 25; [14:34-36]). The system can also limit who has access to certain parts of the system based on their role (O’Leary: [7:42-48], [7:55-67; 8:39]). 
O’Leary does not disclose an access manager with a product access filter and a business scenario filter, with the filters tailoring the modification options presented to the user based on a customer type. O’Leary also does not disclose an effectivity manager that tailors the options based on first model options, second scenario options, or the customer type.
Parent discloses a fleet vehicle management system with a login manager that allows access to certain features based on the customer type (Parent: figs 2, 8; [8:58-67; 9:1-9]). The system can receive login credentials in the form of an ID and password, and the vehicles available to the user are based on their customer type and login information, whether they are a guest, member, or dealer (Parent: [14:64-67], [15:17-19], [17:31-44]). The authorization process of Parent is triggered by the login of the user (Parent: [9:31-43]).
Parent does not disclose that the user is a representative of a customer nor an effectivity selector that allows the user to select a plurality of aircraft for modification. Parent also does not explicitly disclose a business scenario filter or an effectivity manager that tailors feature options based on first model options or second scenario options. 
Carter discloses a system for delivering invoices over a secure network. The authorization process involves access credentials that are matched to access credentials of invoice records associated with a buyer registry (Carter: fig 1; [0101]). These credentials are then linked to databases with customer information, licensing information, and accounts receivable information (Carter: fig 1). Carter does not disclose a user accessing a modification marketplace for modifying a plurality of aircraft. Carter also does not disclose a navigation section, an effectivity selector, nor an effectivity manager.
Richman discloses a computerized information system and method for the aviation industry. The system is connected to databases that include information about a plurality of aircraft in use for transportation (Richman: fig 2). The information included for each aircraft includes a Construction number (i.e., line number), along with other identification numbers, such as model, serial number, year build, and NNumber (Richman: [4:26-33]). The aircraft information also includes the flight scenarios (i.e., business scenarios) in which each aircraft participates (Richman: [6:2-9]). Richman does not disclose a user accessing a modification marketplace for modifying a plurality of aircraft. Richman also does not disclose a navigation section, an effectivity selector, nor an effectivity manager.
Song discloses an aircraft customization system that allows users to configure their customized aircraft based on the engineering options available for the selected aircraft model (Song: [0029]-[0030]). The engineering options include mechanical and design options for optimizing performance of the aircraft and interior design options (Song: fig 10; [0036]-[0037], [0040-[0042], [0133]-[0135]). The aircraft models can be selected and the features available to those models are displayed (Song: [0089]-[0093]). Each feature option can be displayed with lead time, total price for the aircraft, and individual price for each feature (Song, see: [0033], [0035], [0059]). Song does not disclose a user being representative of a customer and logging into a modification marketplace. Song also does not disclose an access manager that tailors model or scenario options to the user based on their login credentials and type of customer.
Murahari discloses a personalized virtual store that allows a user to access certain features based on their profile (Murahari: [0028]-[0030]). A mapping module changes the store layout based on item recommendations for the user and the user’s interaction with those items (Murahari: [0028], [0035]). Customers can navigate through the store and modify or customize the virtual isles in the interface (Murahari: [0025], [0039]). The system can take those modifications into account when recommending a new product (Murahari: [0041]). Murahari does not disclose a user being representative of a customer and logging into a modification marketplace for a plurality of aircraft. Murahari also does not disclose an effectivity selector, an access manager, nor an effectivity manager that tailor model or scenario options to the user.
Although individually the references teach the individual claimed features, none of the cited references anticipate or render obvious the combination of features. While these references arguably may teach the claimed limitations using a piecemeal analysis, these references would only be combined and deemed obvious based on knowledge gleaned from the applicant's disclosure. Such a reconstruction is improper (i.e., hindsight reasoning). See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Accordingly, claims 1-20 taken as a whole, are indicated to be allowable over the cited prior art. The Examiner emphasizes that it is the interrelationship of the limitations that renders these claims allowable over the prior art/additional art.
Therefore, it is hereby asserted by the Examiner that, in light of the above and in further deliberation over all the evidence at hand, that the claims are allowable as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in art.
	

Response to Arguments
With respect to the rejections under 35 U.S.C. 101, Applicant’s arguments have been considered but are not persuasive. However, in view of the amendments, new grounds of rejection have been applied. These new grounds of rejection have been necessitated by Applicant’s amendments. 

With respect to pages 14-15 of the Remarks, Applicant argues “the claims are not directed to the judicial exception of an abstract idea because it is not directed to ‘organizing human activity’ let alone a ‘sales activity.” Applicant further argues “the automatic tailoring of information that is presented to the user in the graphical user interface is not a fundamental economic principle or practice, is not a commercial or legal transaction (e.g., marketing or sales activity or behavior), and is not managing personal behavior or relationships or interactions between people. Rather, claim 1 involves computer-implemented, automatic tailoring of information that is displayed on a graphical user interface based on, for example, ‘login credentials and the customer type determined for the customer,’ as well as ‘corresponding effectivity information for the selected plurality of aircraft.” However, Examiner respectfully disagrees.
As explained in the 2019 PEG and October 2019 PEG Update, key concepts were extracted and synthesized in order to identify groupings of abstract ideas. One of those groupings was “certain methods of organizing human activity,” which is defined to include “fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions),” which can include certain activity between a person and a computer. 
In this case, claim 1 recites certain methods of organizing human activity because the claim recites a user that is a representative of a customer selecting aircraft for modification. “Sales activities” is a broad term that encompasses activities that are related to sales, and modifying an aircraft for a customer is a sales activity. The claims also recite managing personal behavior because the claims recite tailoring the options based on the user credentials. In other words, the user has to follow the tailored options (i.e., instructions) presented to the user for modification. While the claims do recite additional elements such as a computer system, a graphical user interface on a display system, and a modification marketplace implemented in the computer system, the recitation of these additional elements does not negate the presence of an abstract idea. Therefore, the claims do recite an abstract idea.

With respect to pages of the Remarks, Applicant argues “the claims are patent eligible under Step 2A, Prong Two” because “[s]imilar to Core Wireless, here, claim 1 demonstrates an improvement to the amount and type of information that is displayed in the GUI.” However, Examiner respectfully disagrees. 
The October 2019 Update to Subject Matter Eligibility provided guidance on how to evaluate whether claims recite an improvement in the functioning of a computer or an improvement to other technology or technical field. For example, the October 2019 PEG Update states “the specification should be evaluated to determine if the disclosure provides sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement.” The guidance states that “[t]he specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art,” and that, “conversely, if the specification explicitly sets forth an improvement but in a conclusory manner…the examiner should not determine the claim improves technology.” That is, the claim includes the components or steps of the invention that provide the improvement described in the specification. 
Looking to the specification is a standard that the courts have employed when analyzing claims as it relates to improvements in technology. For example, in Core Wireless, the specification noted deficiencies in prior art interfaces relating to efficient functioning of the computer. Core Wireless Licensing v. LG Elecs. Inc., 880 F.3d 1356 (Fed Cir. 2018). In Core Wireless, the claims were determined to be eligible because the court determined that the claims were directed to an improved user interface for computing devices rather than an abstract idea of an index since the claimed limitations disclosed a specific manner of displaying a limited set of information to the user rather than using conventional user interface methods to display a generic index on a computer. Id. This improvement was further supported in the specification which noted deficiencies relating to the inefficient functioning of computers with small screens. Id.
In contrast to the invention and claims in Core Wireless, Applicant’s specification provides no technical explanation of an improvement to the functioning of interfaces. While describing the ability to filter the information displayed to the user based on their credentials, the specification does not described how the interface is improved in a technical manner. The specification of Core Wireless explicitly cited deficiencies relating to the inefficient function of small screens, while the specification of the instant invention describes business problems of managing modifications to aircraft and improving customer experience. The specification of the instant invention does not support Applicant’s claims that the instant invention reduces the computing resources and display space/area of the interface because the specification does not describe how the interface layout nor display of the computer is improved in a technical manner. Rather, the specification describes business problems of managing modifications to aircraft and improving customer experience. For example, the specification discloses:
[0002] The present disclosure relates generally to managing modifications to aircraft and, more particularly, to methods and systems for providing a virtual aircraft marketplace that determines whether a user is authorized to make modifications to an aircraft and manages the ordering of such modifications via the virtual aircraft marketplace.
[0003] these e-commerce systems may require that the customer spend more time than desired to make informed decisions about products. Further, these systems may provide a generic ordering and purchase experience and may be unable to distinguish between the needs and business strategies of different customers. Thus, systems and methods for improving customer experience are desired. 
[0059] The example embodiments described below provide various related methods and systems for configuring an aircraft. In particular, the example embodiments provide methods and apparatuses for modifying an aircraft that is already in use, configuring a new aircraft that has already been ordered, and pre-configuring an aircraft for purchase in a virtual aircraft marketplace.
Therefore, the instant claims are not directed to improving interfaces but rather are directed to improving the commercial task of modifying an aircraft for a customer and tailoring the options for modification based on their credentials by using a generic computer. The claimed process, while arguably resulting in a better system for modifying aircraft, is not providing any improvement to another technology, such as interfaces, or another technical field. Rather, the claimed process is utilizing a generic interface and other generic computer components to improve aircraft modification, e.g. sales activity and managing personal behavior. As such, the claims do not recite specific technological improvements such as an improvement to interfaces, and therefore, the rejection is also maintained in this aspect.

With respect to the rejections under 35 U.S.C. 103, Applicant’s arguments have been considered and are persuasive. Therefore, the rejections are hereby withdrawn.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kukreja et. al. (US 20140222627 A1) was used to understand other virtual marketplace layouts that are customized based on a user’s profile.
O’Hare (2018 NPL) was used to understand the necessary considerations for designing an airplane cabin that is comfortable, safe, and efficient.
Yirka (2017 NPL) was used to understand how a computer simulator can design an airplane wing to meet desired criteria.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BARLOW whose telephone number is (571)272-5820. The examiner can normally be reached Mon-Thurs 8:00am-6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on (571) 272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE A BARLOW/Examiner, Art Unit 3625                                                                                                                                                                                                        
/ALLISON G WOOD/Primary Examiner, Art Unit 3625